CATHERINE ELIZABETH PUGH,

Fit.

ED 7
IN THE WES RES DARFRICT COURT

FOR

 

vs.

  

 

TRICT OF MARYLAND

220FEB 27 PH 4: OI
UNITED STATES OF AMERICA

Lae]
—<,

fT
“o
3
=
Zz
>
rr
Zz
o
o
a
0
_—
a]
&
nh
i
—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Defendant.
..0000000...
Government’s Exhibit List
EXHIBIT DESCRIPTION DATE DATE
NO. IDENTIFIED | ADMITTED
1 Healthy Holly Company overview FEB 27 2020 FEB 27 2020
2 Summary of books sold FEB 27 WN FEB LT 2000 |
3 Disposition of books FEB 27 2020 FEB 27 2020
4 Healthy Holly checks to Gary Brown FEB 27 2020 FER 979
5 List of straw donations FEB? 7 7020 | FEB Lt
6 Check to 2 Chic Boutique FES £7 QU | cep o> om
7 2 Chic Debit slip FEB 27 200 FER 27 mm
8 2 Chic cashier’s check cER 77 2070 FEB AL]
9 JP Grant check $50,000 FEB 27 202) = FEB 27 209
10 GCM check. $100,000 FEB 27 2020 | FEB? 7 270
11 Consulting Agreement FEB 27 2020 FEB TT Mg
12 Ledger FEB 27 2020 | FEB?7. 4
13 Invoices rcp 97 on FEB if
14 Letter to ABC FERS enn | FEB TT 2000
15 Transcript of press conference FEB 27 2020 | cep 9-7 onan
16 Book — Fruits Come in Colors een 99 onan FER 27 2a
17 Book — A Healthy Start for Herbie reek ee ome | FEB 27 2020
18 Book - Exercising is Fun FER 7.7 9070 FEB : 7 nan
19 Book - Vegetables are not just Green FEB 27 2070 ie 7 am
20 CD — video clip of press conference 4-19-17 FER 27 2070 r -

 

 

 

 

 

 

 

 

 

 

 

 

 

 
